

Exhibit 10.2


Manhattan Pharmaceuticals, Inc.
810 Seventh Avenue, 4th Floor
New York, NY 10019


July 7, 2006
 
Nicholas J. Rossettos
449 West 56th Street
Apartment 7D
New York, NY 10019
 
Dear Nick:


As we have discussed, this letter agreement (the “Agreement”) sets forth the
substance of the terms of your separation from Manhattan Pharmaceuticals, Inc.
(the “Company”).



 
1.
Separation from Employment. You and the Company mutually agree that the final
date of your employment with the Company will be July 10, 2006 (the “Separation
Date”). This further confirms that, effective as of the Separation Date, you
have resigned all of your offices of the Company and its subsidiaries.




 
2.
Post-Termination Date Compensation. This further confirms that, consistent with
Section 9(d)(i) of your Employment Agreement dated January 3, 2005 (the
“Employment Agreement”), the Company will continue to pay your annualized Base
Salary (as that term is defined in the Employment Agreement) stated in such
agreement until January 3, 2007. These payments will be made in equal
installments at the times of the Company’s regular paydays and will be subject
to applicable income tax withholdings and other legally required deductions. As
provided in the Employment Agreement, however, such compensation may be offset
against any amounts otherwise received by you from any employment from the
Separation Date to January 3, 2007; provided, however, that in no event shall
the Company have the right to recover or offset any amounts paid to you pursuant
to this paragraph for any period prior to the commencement of new employment or
for the period following January 3, 2007. As a condition to the Company paying
the compensation described in this paragraph for the period following the
Separation Date, you agree to send monthly correspondence (by email transmission
to the attention of Douglas Abel, or such other representative as the Company
may hereafter indicate) attesting to the Company your then-current employment
status and all amounts earned from any such employment.




 
3.
Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation, earned through the
Separation Date, subject to standard payroll deductions and withholdings.




 
4.
Benefits. After the Separation Date and continuing through January 3, 2007, you
will be entitled to continue receiving from the Company the employee benefits
for which you are currently eligible on the same terms as such benefits are
currently being provided to you. However, the Company shall have no obligation
to continue providing benefits to you to the extent you are eligible to receive
comparable benefits from a subsequent employer. Except as expressly provided in
this Agreement or your Employment Agreement, you will not receive any additional
benefits after the Separation Date, with the sole exception: a) of any benefit
to which you have a vested right under the terms of a written, ERISA-qualified
benefit plan (e.g., 401(k) plan, stock option plan) , b) any and all rights to
indemnification pursuant to Delaware law and the Company’s Certificate of
Incorporation and Bylaws, and c) rights as an insured under any Company
insurance policy, including but not limited to, Directors and Officers liability
insurance policy.



 
1

--------------------------------------------------------------------------------

 

 
5.
Employment-Related Expense Reimbursements. Within ten (10) days after the
Separation Date, you shall submit your final, documented expense reimbursement
statement reflecting all business expenses you incurred in connection with your
employment through the Separation Date for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practice.




 
6.
Return of Company Property. You agree to return to the Company, on or before the
end of the Separation Date, all documents of the Company (and all copies or
reproductions thereof) and all other Company property in your possession or
control, including, but not limited to, all files, notes, memoranda,
correspondence, agreements, drawings, records, plans, forecasts, reports,
proposals, studies, analyses, financial information, operational information,
personnel information, investor information, research and development
information, computer-recorded information, tangible property and equipment
(including, but not limited to, computers and cellular phones), credit cards,
entry cards, identification badges and keys; and any materials or medium of any
kind which contain or embody any proprietary or confidential information of any
Company (and all reproductions thereof, in whole or in part). 




 
7.
Proprietary Information Obligations. You acknowledge that Section 5 (relating to
confidentiality and inventions) and Section 6 (non-competition and
non-solicitation) of your Employment Agreement will survive the Separation Date
and continue in full force and effect.




 
8.
Nondisparagement. You agree not to disparage the Company and its officers,
directors, members, partners, managers, employees, shareholders, affiliates, and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation. The Company agrees not to disparage you in
any manner likely to be harmful to you or your business reputation.
Notwithstanding the foregoing, both you and the Company may respond accurately
and fully to any question, inquiry or request for information when required by
legal process.




 
9.
Acts Necessary To Effect This Agreement. You and the Company agree to execute
any instruments or agreements (or amendments thereto), or perform any other acts
that are or may become, necessary to effect and carry out the transactions
contemplated by this Agreement.




 
10.
No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by any Company Affiliate to you or to any other person,
and that the Company make no such admission.




 
11.
Miscellaneous. 

 
(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, in whole or in part, such invalidity, illegality
or unenforceability will not affect any other provision, and such invalid,
illegal or unenforceable provision will be reformed, construed and enforced so
as to render it valid, legal, and enforceable consistent with the intent of the
parties insofar as possible under applicable law.
 
(b) Waiver. Any waiver of any breach of any provision of this Agreement shall be
in writing, and the waiving party shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(c) Entire Agreement. This Agreement and the Employment Agreement, including
their respective exhibits, constitutes the final, complete, and exclusive
embodiment of the entire agreement between you and the Company regarding the
subject matter hereof and it supersedes any prior agreement, promise, or
representation, written or otherwise, between you and any of the Company with
regard to this subject matter. To the extent that the provisions of this
Agreement are inconsistent with the provisions of the Employment Agreement, this
Agreement shall govern; provided, however, that to the extent not inconsistent
with this Agreement, the Employment Agreement shall continue in full force and
effect. This Agreement is entered into without reliance on any agreement,
promise, or representation, written or oral, other than those expressly
contained or incorporated herein, and it cannot be modified or amended except in
a written agreement signed by you and me.
 
(d) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together shall constitute one and the same Agreement. Signatures
transmitted via facsimile shall be deemed the equivalent of originals.
 
(e) Headings and Construction. The headings of the paragraphs hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof or to affect the meaning thereof. For purposes of construction of this
Agreement, any ambiguities shall not be construed against either party as the
drafter.
 
(f) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by you, the Company and your and its respective
successors, assigns, heirs, executors and administrators, except that you may
not assign any of your duties or rights hereunder without the written consent of
the Company, which shall not be unreasonably withheld.
 
(g) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the law of the State of
New York as applied to contracts made and to be performed entirely within the
State of New York.
 
If this Agreement is acceptable to you, please sign this Agreement and return
the originals to me.
 
I wish you the best in your future endeavors.
 
Sincerely,
 
Manhattan Pharmaceuticals, Inc.   


By:  /s/ Douglas Abel                                         
Douglas Abel
President & Chief Executive Officer



Accepted And Agreed:


/s/ Nicholas J. Rossettos                                   
Nicholas J. Rossettos


Date: July 7, 2006
 
 
3

--------------------------------------------------------------------------------

 